Citation Nr: 1442946	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) claimed secondary to military sexual trauma (MST).

2.  Entitlement to service connection for a right foot disorder, claimed secondary to a service-connected left foot disability.

3.  Entitlement to service connection for a dental condition for compensation purposes, to include temporomandibular jaw (TMJ).

4.  Entitlement to service connection for a dental condition, for dental treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served in the Army and Air Force National Guard from 1988 to 1998.  Personnel records confirm active duty in the Army from March 1990 to March 1994 and active duty for training with the Air Force National Guard from December 1997 to March 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

With regard to the psychiatric claim on appeal, the Board concludes any and all psychiatric diagnoses reasonably raised by the record are encompassed by the Veteran's appeal regardless of how she originally phrased the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA outpatient treatment records do reasonably raise other psychiatric diagnoses, to include dysthymic disorder, depression, and anxiety.  Accordingly, the issue has been rephrased above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Dental Treatment Purposes

An October 2008 rating decision, in pertinent part, denied a claim for service connection for a dental condition for dental treatment purposes.  The Veteran appealed this decision in an October 2008 Notice of Disagreement (NOD).  Accordingly, the claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Service Connection for an Acquired Psychiatric Condition, Right Foot Disorder, and TMJ

With the remaining claims on appeal, the Board notes it is unclear whether the file is currently complete.  The Veteran's military personnel records, for example, contain her records, but also contain misfiled documents belonging to an entirely different Veteran.  Thus, it is unclear whether all military records are in the claims folder.  For purposes of service connection, it is important to decipher the dates of the Veteran's active military service, dates of her active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  The Veteran also contends she was in a motor vehicle accident (MVA) in 1990 or 1991.  The service treatment and personnel records currently do not contain any reference to an MVA, but again it is unclear whether these records are complete. Corrective action is required.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from January 2014 to the present.

Psychiatric Disorder

The Veteran claims she suffered with mental health symptoms, to include depression, since her military service.  She claims in-service military sexual trauma, but also indicates her symptoms and treatment began in service.

Her service treatment records do not contain any complaints, treatment or diagnoses of mental health problems, but she was diagnosed with dysthymia and "minor" depression as early as April 1998, one month after her ACDUTRA in the Air Force National Guard.  Since that time, the Veteran's private and VA medical records confirm ongoing treatment for various psychiatric diagnoses, to include anxiety, depression, and dysthymia.  In light of the Veteran's described in-service events and symptoms, and the diagnosis so close to her separation from the military, a VA examination is necessary to ascertain the likely onset and etiology of any psychiatric diagnosis found.

Also noteworthy, there is one dental treatment in April 2008 indicating the Veteran's depression could possibly be secondary to her dental condition.  Service connection for a dental condition is also currently on appeal and being remanded for further development herein.  To that extent, however, the Veteran's claimed psychiatric claim is "inextricably intertwined" with the dental claim on appeal here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, her psychiatric claim must be adjudicated only after full development and adjudication of her dental claim. 

Right Foot Disorder

The Veteran's service treatment records confirm in-service complaints of left foot pain and a left foot bunionectomy.  Indeed, the Veteran is service-connected for a left foot disability.  She now claims chronic right foot pain secondary to her service-connected left foot disability.

The Veteran was afforded VA examinations in 2004, 2008 and 2013 for her right foot.  In March 2004, the examiner found the Veteran to have chronic right foot first metatarsal phalangeal joint strain secondary to her left foot.  In contrast, right foot x-rays were negative at that time.  In May 2008 the examiner noted the Veteran's chronic right foot pain for 10 years, but found no pathology to render a diagnosis.  In December 2013, the VA examiner similarly found no current pathology to warrant a diagnosis of the right foot, but opined that the Veteran's chronic right foot pain is likely due to the left foot.   
On the one hand, the 2004 and 2013 VA examiners note the Veteran's chronic right foot pain and link the chronic pain to her service-connected left foot.  On the other hand, x-rays for her right foot are consistently negative in 2004, 2008, and 2013.  It is unclear whether the 2004 examiner's diagnosis of chronic right foot first metatarsal phalangeal joint strain is a "diagnosis" for purposes of service-connection.  The Board finds the 2013 VA examiner's positive nexus opinion with no diagnosis merely adds ambiguity.  A new VA examination is warranted to reconcile the positive nexus opinions of record with the negative diagnostic testing. 

TMJ

The Veteran claims she was in an MVA in 1990 or 1991 causing dental trauma and, more specifically, TMJ.  Her service treatment records do not confirm an MVA.  In April 2008, her private physician Dr. Barrett, noted her TMJ related to a MVA in 1990 or 1991.  Her service treatment records, moreover, note chipped and broken teeth probably due to grinding in October 1996.  At that time, a night guard was recommended.

With regard to dental claims, under VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

In light of the Veteran's lay statements regarding the MVA, the private medical opinion, and the possibility of missing military records, a VA examination is warranted to ascertain whether the Veteran's TMJ or any other dental condition is due to in-service military dental trauma. 
Accordingly, the case is REMANDED for the following action:

1. Contact NPRC, the Army, the Air Force National Guard, and any other relevant federal agency to ensure the Veteran's complete service treatment and personnel records are in the file.  The misfiled records currently in the claims folder, which belong to a different veteran, should be appropriately removed and re-filed.  

2. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate a claim seeking entitlement to service connection contended as secondary to a service-connected disability.  Ask the Veteran to identify any and all sources of treatment for her teeth (TMJ), right foot, and psychiatric conditions and obtain the Veteran's medical records for treatment from any identified source, to include the VAMC in Seattle, Washington and associated outpatient clinics, to include the outpatient clinic in Bremerton, Washington from January 2014 to the present.  All efforts to obtain VA records should be fully documented.  

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate orthopedic, psychiatric, and dental VA examinations to determine the nature and etiology of any and all right foot disorders, psychiatric disorders, or dental/jaw disorders found.  The claims folder must be reviewed by the examiners.  All necessary special studies or tests are to be accomplished.  

Based on the examinations and review of the records:

a.  The orthopedic examiner is asked to resolve whether the Veteran has a diagnosable right foot disorder.  If so, as to any diagnosis rendered, whether it is at least as likely as not (a 50 percent probability or more) that the diagnosis is attributable to the Veteran's military service or, alternatively, at least as likely as not caused or aggravated by the Veteran's left foot disability. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

b.  The dental examiner is asked to itemize any and all dental diagnoses found and, as to each diagnosis, render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the diagnosis is attributable to the Veteran's military service in light of her described in-service MVA, Dr. Barrett's April 2008 opinion, in-service dental records noting chipped and broken teeth, and her symptoms since service. 

c.  The psychiatric examiner is asked to itemize any and all diagnoses found and, as to each diagnosis, render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the diagnosis first manifested in service or otherwise is attributable to the Veteran's military service in light of her described in-service stressors, in-service symptoms, private treatment records indicating a diagnosis of dysthymic disorder and depression as early as April 1998, and her described symptoms since service.

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis, to include the stressor(s) resulting in the disorder.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.   

In light of the private dental records indicating a possibility of depression due to her dental condition, the psychiatric examiner is also asked to render an opinion as to whether it is at least as likely as not that any found psychiatric diagnosis was caused or aggravated by the Veteran's dental condition.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiners must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

4. The RO must notify the Veteran that it is her responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Provide the Veteran and her representative a statement of the case as to the issue of entitlement to service connection for a dental condition for dental treatment purposes. The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the claim should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

6.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



